                      No. 6:20-cv-00176

             R.J. Reynolds Tobacco Co. et al.,
                         Plaintiffs,
                             v.
    United States Food and Drug Administration et al.,
                        Defendants.

                Before BARKER , District Judge

                           ORDER

    On May 6, 2020, the parties filed a joint motion (Doc. 30)
for entry of an order postponing a rule’s effective date and
governing proceedings. That motion is granted.
    Plaintiffs are cigarette manufacturers challenging the Food
and Drug Administration’s recent rule on cigarette labeling.
See 85 Fed. Reg. 15638 (Mar. 18, 2020) (“Tobacco Products; Re-
quired Warnings for Cigarette Packages and Advertise-
ments”). The effective date of the rule is June 18, 2021.
    Defendants join plaintiffs in asking the court to delay the
rule’s effective date by 120 days. They invoke the court’s au-
thority to postpone a rule’s effective date “on such conditions
as may be required and to the extent necessary to prevent ir-
reparable injury” pending judicial review. 5 U.S.C. § 705. In
conceding that the agreed relief is appropriate, the govern-
ment thus agrees that plaintiffs would suffer irreparable in-
jury absent a 120-day postponement of the rule’s effective
date, although the government reserves the right to contest
irreparable injury beyond that at issue with the 120-day post-
ponement.
   The court agrees with the parties’ shared conclusion. The
representations in the parties’ motion establish irreparable in-
jury absent postponement of the rule’s effective date.
Plaintiffs would face imminent compliance costs, which ap-
pear likely to be heightened while disruptions from the
COVID-19 pandemic exist, and those costs would not be re-
imbursed by the government if plaintiffs prevail on the mer-
its. Although the statute does not refer to a likelihood of suc-
cess on the merits or other equitable factors, the court has
weighed all factors bearing on a § 705 stay and finds that they
favor the requested 120-day postponement.
    The court therefore orders that the effective date of the
challenged rule is postponed to October 16, 2021. Any obliga-
tion to comply with a deadline tied to the effective date of the
rule is similarly postponed, and those obligations and dead-
lines are now tied to the postponed effective date. As defend-
ants agree would be appropriate given this ruling, the FDA is
ordered to post notice of this postponement on its public-fac-
ing website within fourteen days.
  The court also enters the following orders governing case
management:
   •   The requirement of initial disclosures under Rule
       26(a)(1) is excused.
   •   Disclosures under Rule 26(a)(2) and (a)(3) are excused
       absent further order of the court.
   •   Discovery is stayed until further order of the court.
   •   The requirement of a Rule 26(f) conference and joint
       report is excused absent further order of the court.
This order is a scheduling order under Rule 16(b) but does not
include a date by which discovery must be completed because
discovery is stayed until further order.
   The parties’ proposal that their forthcoming motions for
summary judgment need not include a statement of undis-
puted facts is also adopted. The parties are exempted from
compliance with that provision of Local Rule CV-56(a) and
must comply with all other requirements of the rule.



                              -2-
   The following schedule will govern the proceedings ab-
sent further order of the court:
Deadline         Event

May 15, 2020     Plaintiffs’ combined motions for summary
                 judgment and preliminary injunction. The
                 combined motion for all plaintiffs is limited
                 to 65 pages, exclusive of exhibits and at-
                 tachments.
May 29, 2020     Deadline for any amicus briefs in support
                 of plaintiffs. Any amicus brief is limited to
                 25 pages, exclusive of exhibits and attach-
                 ments.
July 2, 2020     Defendants’ combined (1) response in op-
                 position to plaintiffs’ motions and (2) cross-
                 motion for summary judgment. The com-
                 bined document for all defendants is lim-
                 ited to 75 pages, exclusive of exhibits and
                 attachments.
July 2, 2020     Deadline for defendants’ answer or other
                 responsive pleading.
July 2, 2020     Deadline for defendants to serve the ad-
                 ministrative record on plaintiffs.
July 17, 2020    Deadline for any amicus briefs in support
                 of defendants. Any amicus brief shall be
                 limited to 25 pages, exclusive of exhibits
                 and attachments.
August 14, 2020 Plaintiffs’ combined (1) reply in support of
                their motions and (2) response in opposi-
                tion to defendants’ cross-motion. The com-
                bined document is limited to 40 pages, ex-
                clusive of exhibits and attachments.
September 11,    Defendants’ combined reply in support of
2020             their cross-motion. The combined reply is



                            -3-
                limited to 30 pages, exclusive of exhibits
                and attachments.
September 25,   Deadline to file a joint appendix containing
2020            those portions of the administrative record
                that are cited or otherwise relied upon in
                the motion briefing.
As set by the   Oral argument
court


                      So ordered by the court on May 8, 2020.



                                J. C AMPBELL B ARKER
                              United States District Judge




                          -4-
